Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Chibuzor GB2567824.

	Per claim 1 Chibuzor teaches a computer case (301), configured to dispose a motherboard (303; Abstract) and a graphics card (col.1, line 8-12) therein, the computer case comprising: an outer frame (301), comprising a front plate (311, see fig.3), a bottom plate (see fig.3, “portion opposite 301”), and a side surface (305); and a 
	Per claim 2 Chibuzor teaches the computer case according to claim 1, wherein the predetermined angle is 0° to 90° (col.2, line14-17).  
	Per claim 3 Chibuzor teaches the computer case according to claim 1, wherein the predetermined angle is 50 to 45 (col.2, line14-17).  
	Per claim 6 Chibuzor teaches the computer case according to claim 1, wherein a space is formed between the side surface and the motherboard carrier (see fig.3).  
	Per claim 7 Chibuzor teaches the computer case according to claim 1, wherein an end of the motherboard carrier near the front plate (311, see fig.3, “portion closest to 305”) is close to the side surface (see fig.3), and the other end of the motherboard carrier distant from the front plate (see fig.3, “edge portion where 303 is”) is spaced apart from the side surface by a predetermined distance (see fig.3).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chibuzor GB2567824 in view of HSU et al. US2019/0391622.

	Per claim 4 Chibuzor teaches the computer case according to claim 1, 
	Chibuzor does not explicitly teach wherein the outer frame further comprises a back plate, and the motherboard carrier is located between the front plate and the back plate.  
	Hsu et al. however discloses wherein an outer frame (11-13, see fig.1B) further comprises a back plate (12), and a motherboard carrier (2) is located between a front plate (11) and the back plate (see fig.1B; [0035]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the motherboard carrier located between a front plate and a back plate as taught by Hsu et al. in the computer case of Chibuzor, because it ensures a central placement of the motherboard for effective thermal dissipation and easy component connections.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chibuzor GB2567824 in view of HSU et al. US2019/0391622 as applied to 	claim 4 above and further in view of LIU US2016/0098068.

	Per claim 5 Chibuzor in view of Hsu et al. teaches the computer case according to claim 4, further comprising a partition plate (18, see fig.1b) disposed on a back side of the bottom plate (14, see fig.1B), wherein the partition plate (18), the bottom plate, and the back plate form an accommodating space (15, see fig.1B; [0035])
	Chibuzor in view of HSU et al. does not explicitly teach an accommodating space to accommodate a power supply.  
	LIU however discloses an accommodating space to accommodate a power supply (23, see fig.1-4).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an accommodating space to accommodate a power supply as taught by LIU in the computer case of Chibuzor in view of HSU et al., because it ensures that the heat radiating from the power supply is effectively dissipated without affecting the motherboard or other components in the computer housing.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chibuzor GB2567824 in view of LIU US2016/0098068.

	Per claim 8 Chibuzor teaches the computer case according to claim 7, 
	Chibuzor does not explicitly teach wherein the side surface comprises an air vent, and the air vent is located between the motherboard carrier and the front plate.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an air vent located between a motherboard carrier and a front plate as taught by LIU in the computer case of Chibuzor, because it allows effective thermal dissipation of heat from the computer case, thus ensuring an optimum temperature of operation for the computer case. 

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL A MATEY/Examiner, Art Unit 2835